Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 4, 2022

                                        No. 04-22-00564-CV

              ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY,
                                  Appellant

                                                  v.

                                          Curtis BROWN,
                                             Appellee

                    From the 37th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018-CI-04336
                            Honorable Nicole Garza, Judge Presiding

                                           ORDER

       The clerk’s record was originally due September 30, 2022, but was not filed. On October
3, 2022, the district clerk filed a notification of late record, stating that the clerk’s record was not
filed because appellant had failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellant was not entitled to appeal without paying the fee.

         We therefore ORDER appellant to provide written proof to this court that either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant
is entitled to appeal without paying the clerk’s fee by October 14, 2022. If appellant fails to
respond within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).


                                                       _________________________________
                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2022.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court